DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant's amendment filed on 04/30/2021. 
Claims 1, 3, 4, 6-10, 12-15 and 17-22 are pending.
Claims 2, 5, 11 and 16 have been cancelled.
Claims 21-22 are newly added.

Response to Arguments
Applicant’s arguments filed on 04/30/2021 have been fully considered and are persuasive.
The previously issued 101 rejection is withdrawn.
Claims 1, 3, 4, 6-10, 12-15 and 17-22 are allowed.
Specifically, the discovered prior art do not teach or suggest the claim limitations of “determine whether the deployment specification includes a workload label for scheduling the application; in response to the deployment specification not including a workload label for scheduling the application, determine a workload ratio associated with the application and determine a schedule based on to the determined workload ratio”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Balle et al. (US PGPUB 2018/0024860) disclose a method for assigning workloads based on resource utilization phases include an orchestrator server to assign a set of workloads to the managed nodes. The orchestrator server is to determine, as a function of the historical resource utilization phases and as the workloads are performed, predicted resource utilization phases for the workloads, and to adjust assignment of the workloads among the managed nodes as the workloads are performed. A memory is used to store operational data including workload labels, workload classifications, and resource utilization data.

Adogla (US patent 9459930) discloses a method to classify workloads as first-class or second-class, depending on their priorities. The workloads are profiled to determine computer capabilities that they are expected to use. Based upon this information, second-class workloads are chosen for execution alongside first-class workloads in such a way that the expected capabilities used by the first-class and second-class workloads are complementary. The profiling of workload can be based on specifications supplied by developers or analysts, or can be based on automated observations about executing workloads.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193